To ascertain the line between the plaintiff's and the defendant's lots involves the construction of the deeds of Rand to Elliott in 1871 and to Flanders in 1872. The construction of deeds is the ascertainment from competent evidence of the intention of the parties. Crawford v. Parsons,63 N.H. 438; Johnson v. Conant, 64 N.H. 109, 136. The competent evidence in ascertaining the intent of the parties to a deed is, in the *Page 213 
first instance, the deed itself and such parol or extraneous evidence as is necessary to apply the descriptions in the deed to the land, and every material fact that will help to identify the person or thing intended, and enable the court to put themselves as near as may be in the position of the parties to the deed. In case any latent ambiguity arises, still other extrinsic evidence is admissible in regard to the intent of the parties. Lane v. Thompson, 43 N.H. 320, 324; Tenney v. Lumber Co., 43 N.H. 343, 350; Bell v. Woodward, 46 N.H. 315, 331; Swain v. Saltmarsh, 54 N.H. 9, 16.
The deed from Rand to Flanders, under which the plaintiff claims, simply conveys a lot fifty feet wide on, High street, just south of the Elliott lot, now owned by the defendant, without referring to any bounds which were in existence on the ground at the date of the deed to aid in determining its exact location, but making the north line of this lot the same as the south line of the Elliott lot. The location of the disputed line is to be determined, if possible, from the deed of Rand to Elliott, using only such evidence as is necessary to apply the description to the land. The point of beginning is described as a "stake and stones hereafter to be placed on the westerly line of High street." At the time the deed was given, there was evidently no mark upon the ground at that corner to indicate this point. But this point is further defined as being "fifty feet southerly from the southerly bound of land on the westerly line of High street owned by William Foley." This calls for a bound on the west side of High street at the southeast corner of the Foley lot. The description, having thus defined the point of beginning, continues, "thence northerly on the westerly line of High street, fifty feet to stake and stones," again calling for a bound at the southeast corner of the Foley lot. The fact that this deed twice calls for a bound at this corner as in existence at that time, taken in connection with the fact that the same deed defines other corners of this lot by stake and stones hereafter to be placed where there were no bounds, makes it clear that the parties to this deed had in mind a bound then in existence on the earth's surface by which they intended to fix the northeast corner of the Elliott lot. It appears there was a bound at the northeast corner of this lot, which answered to the call of the deed, in existence at the time the Elliott deed was given. The description continues from this point, "thence westerly on the southerly line of said Foley's land about one hundred and twelve feet to a stake and stones," calling for a bound at the northwest corner of the lot. It also appears there was a bound at this corner at the time this deed was given which answers to the call of the deed. It does not appear there were any bounds on a line twelve feet further north, where the plaintiff claims this line should be located, *Page 214 
which would answer to the calls of the deed, or to which the parties could have referred. We have, then, two bounds on the earth's surface in existence when this deed was given which answer to the description of the deed, and define the northeast and northwest corners of this lot, and fix definitely its north line. They were the southeast and southwest corners of the Foley lot, and the line between them was the south line of the Foley lot as then occupied. These bounds and this line can now be determined, because Foley and his successors in title have occupied to them until the present time. The northeast and northwest corners and the north line of the Elliott lot being determined, it is easy to ascertain the other bounds and lines of the lot. As appears by the monuments called for by the deed, the parties intended that the south line of the lot should be where the defendant claims it is.
But the plaintiff says that all these lots were formerly part of tract of land owned by John G. Hook, that he plotted this tract of land into lots and laid out streets, among which were High street on the east and Forest street on the north of these lots; that according to the plan, the south line of Forest street was twelve feet further north than it is now; that in conveying this land, he described the lots on High street as so many feet south of Forest street according to the plan; and that all these lot lines should be twelve feet further north. But in the view taken, this does not help the plaintiff. Rand, owning all this tract of land by title derived through mesne conveyances from Hook, first conveyed the Foley lot, fixing its southwest and southeast corners by monuments upon the ground; and then conveyed the Elliott lot, fixing the south line a certain number of feet south of the monuments at the south corners of the Foley lot. This determines the location of the disputed line, and it is of no consequence whether the north line of the Foley lot and the disputed line are located in accordance with the Hook plan or not. The definite monuments referred to in the Rand-Elliott deed control the location. Coburn v. Coxeter,51 N.H. 158.
The evidence identifying the bounds referred to in the deeds and fixing their location was properly admitted. In the view taken, it is unnecessary to consider whether the other evidence was properly admitted or not.
Exceptions overruled.
SMITH, J., did not sit: the others concurred. *Page 215